Title: From François Adriaan Van der Kemp to Abigail Smith Adams, 5 November 1813
From: Van der Kemp, François Adriaan
To: Adams, Abigail Smith



Madam!
Oldenbarneveld 5 Nov. 1813.

The unexpected and exquisite gratification I received from the polite Letter, with which you honoured me, convinced me more than ever of the truth, that in pleasure, as well as in the pain it is often difficult to ascertain the point, at which it can not bear a farther increase. I am entirelÿ at a loss, Madam! how to address you with empty hands, more So, as you Shower Such–a–profusion of praises on me, and I am So far from being an adept in the complimentarÿ Style, that I too often by mÿ clumsiness betraÿ mÿ ignorance of its first rudiments. Although I dare not appropriate the incense—wafted by your gentle hand—as my own, yet it pleases me; and I ofter you for it mÿ humblest thanks, and must try to deserve it in part. I can, nevertheless, not pledge myself, that you Shall not be prompted to the Same indulgence, if ever I was blessed with another opportunity of visiting Mount Wollaston.
I confess, I am not So dull not to Suspect, that under my the rough coat I wear, there maÿ be Something praise worthÿ hidden; neither I am So modest, that I Should wish to conceal it, but you are a Mother, and a Mother, permit me this comparison Madam! Seems often to admire the prattle of her darling, to encourage it to worthier exertions, and Sees in it, in a perspective, what her example and cares might create in time.
Did you See, that my heart glowed, with the warmest gratitude for So manÿ received kindnesses and marks of distinguishing attention, did you perceive, and what Should escape your keen penetrating eye? that I Sensibly feel, and by an irresistible impulse Share in another’s joÿ and Sorrows, you did my only justice—yes—Madam! So much I often veer the reins, that it makes me trespass on that decorum due to others. It was not however powerful enough to hide from me the various  attentions, with which you condescended to honour me. My place at your right hand might have been given bÿ anÿ other equally polished Ladÿ—and mrs Quincÿ pressed your Steps, though a Kirkland was present. But, to conduct me home in person, as your noble Consort did, to honour me with the communication of John Quincÿ’s Letters—to place a Silver fork at mÿ Seat, this minuteness requires all the elegant politeness of a Ladÿ, who can not be displeased, that, although I can but little give, I have learnd how to receive—how to paÿ mÿ homage to truth.
Never mÿ—Dear respected Madam! can this journeÿ be erased from mÿ heart, while I hope, to remain grateful to that bountiful God, who vouchsafed me this unexpected blessing; while the memorÿ of that affectionate Parent, whose unbounded generosity enabled me to enjoÿ this opportunity, can never be effaced from my mind—Maÿ I preserve Some Share in the good will of that excellent familÿ of mÿ late Charles!
You was a little mortified, Madam! “that I could not trace one line of a countenance, I formerly knew: it may be So, my Dear Lady! that I expressed myself So awkwardly in a Letter to your Consort; but then—He ought to have corrected it, in mercy’s Sake—for a friend, or at least Softened this blunder. He knew me too well, to Suspect, it was So: No, Madam! it was not So; listen and judge:
Manÿ years Since I wished to See once more mr and mrs Adams, and in these moments I represented them to me, So as I had Seen them in Holland, Utrecht and at their Seat near New-york: I nursed this dream, even when I was on my journeÿ to N. England, and had no other objects before me, when mr Eliot introduced me in your house. I did not distinguish Coll. Smith. I wildly looked for mrs Adams, when mr Eliot addressed an elderly Ladÿ. She threw a glance on me, while I remained motionless: Her mien, her countenance; her piercing eÿe, her dignified port could not awake me. She advanced, and my dream continued—while I had before mÿ eyes mrs Adams in the full bloom of her beauty, as I knew Her before. I did not consider, what ravages time and affliction could effect; I was thunder Struck. I can not, Shall not, dare not express that what I felt in a twinkling of an eÿe:—how admirably you have expressed it:
grief mixt with anguish in mÿ bosom rose
and Sorrow took new Sadness from Surprise.
Soon you dispelled this gloom—ere long I recognised the features which I So long admired—that eye, which brightened everÿ other charm, and that unalloyed affability, which encouraged the timid Suitor, and assured me, that nor grief, nor cares, nor time could chill the warmth of the heart: at that instance I did you justice; at that instance you Should not have been mortified, and, whÿ Should I Shrink to confess you the truth; or can a Ladÿ be unwilling to hear it? you would have been pleased to See the picture, naÿ would not doubt,  if I could handle the pencil of Steuart, or I could make a better—a more faithful copÿ, except it was deficient in coloriet—but wish you or mr Adams a correct representation of your noblest parts I presume to make of these an admirable ensemble, if you will borrow me John Quincy’s pen; without this—with all your kind indulgence Madam! you would be mortified indeed as mine endeavours would have fallen Short far beyond mÿ original.
My Daughter returned yesterdaÿ from Philadelphia with a Small but precious Supply of Italian Literature from mÿ frend Busti. Induce your noble Lord, to purge his Librarÿ from Boccacio and La Fontaine, and Send them to Olden barneveld, to do penance in mÿ cottage. Theÿ can not hurt me these Ludicrous fellows, and although—with the Stomach of an Ostrich I can live upon hard fare, and digest with ease, political and Philosophical crudities; yet it likes now and then to feed upon dainties, and it is an arduous task to cloÿ it.
Maÿ I request you, to remember me to mrs Quincÿ, when She returnes in the Spring to your neighbourhood—and will you not deem it vain, when I hope, that your belief, that it is more blessed to give than to receive, may prompt you Sooner or later, to favour me once more with the Same mark of your distinction
You cannot but approve, that I assure you, how I cannot but remain with the highest respect / Madam! / your most obed. and / obliged Servant and / Sincere frend

Fr. Adr. vanderkemp